Citation Nr: 0117634	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  01-04 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of non-
service-connected pension benefits in the calculated amount 
of $3,468.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to July 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of an April 2000 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) Committee on 
Waivers and Compromises (Committee) in Boise, Idaho, which 
denied entitlement to a waiver of recovery of an overpayment 
of non-service-connected pension benefits in the amount of 
$3,468.00. 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The RO has determined that non-service-connected pension 
benefits were overpaid to the veteran in the amount of 
$3,468.00.  

3.  At the time of his original award letter in March 1995, 
the veteran was notified that his award was based upon his 
reported countable income, that pension was an income-based 
program, and that he should notify VA immediately of any 
changes in his income.  

4.  The veteran was at fault in the creation of the 
overpayment of pension benefits in that he failed to report 
income received from the United States Department of 
Agriculture in 1996.

5.  Repayment of the debt would not deprive the veteran of 
the basic necessities of life or otherwise defeat the purpose 
of the pension benefit program.

6.  There are no other elements of the standard of equity and 
good conscience that mandate waiving recovery of the 
overpayment.



CONCLUSION OF LAW

Recovery of the overpayment of non-service-connected pension 
benefits in the amount of $3,468.00 is not against the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 1.963(a), 1.965 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the relevant evidence of record reflects that 
entitlement to non-service-connected pension benefits was 
granted in an October 1994 rating decision.  In December 
1994, the RO received from the veteran an Improved Pension 
Eligibility Verification (IPEV) Report for the years 1992 to 
1994.  This report reflects the veteran reported that he was 
divorced with a gross monthly income of $240.00 from Social 
Security for the period from September 1992 to September 
1993.  He reported a gross monthly income of $247.00 from 
Social Security for the period from October 1993 to September 
1994.  The veteran listed no assets such as cash, stocks, 
bonds, real property, or retirement accounts.  The RO also 
received an IPEV report for the period from October 1994 to 
September 1995.  This report also reflects a gross monthly 
income of $247.00 and no assets.  

In a March 1995 letter, the RO informed the veteran of the 
amount of his monthly pension payments and noted that this 
award was based on countable income of $3,213.00 from 
September 4, 1992.  The veteran was also informed that his 
rate of pension was based on total family income, which 
included himself and any dependents.  He was informed that he 
should notify VA immediately if any income was received from 
any source other than that shown in the letter.  He was also 
informed that he must report any changes in the income shown 
and that his failure to report any income changes could 
result in an overpayment that would have to be repaid.  

In a November 1999 letter, the RO informed the veteran that 
they had received information indicating he had received 
money from the United States Department of Agriculture (USDA) 
in 1996.  The letter noted that the veteran had confirmed 
that information so action had been taken to adjust his 
pension benefits, resulting in an overpayment.

In December 1999, the veteran was notified of an overpayment 
in the amount of $3,468.00.  The veteran subsequently 
requested a waiver of recovery of the overpayment and stated 
that the money was for a new irrigation system for the farm.  
He also stated that he did not know the money would be held 
against him and that repayment would result in grave 
financial hardship.

In an April 2000 decision, the Committee determined that 
there was no evidence of fraud, misrepresentation of a 
material fact, or bad faith on the part of the veteran.  The 
Committed noted that the veteran had been informed on several 
occasions of his responsibility of informing VA of any 
changes in his income as well as what was considered income.  
The Committee also noted the veteran had failed to submit a 
current financial status report (FSR).  The Committed found 
that although there was no fraud, misrepresentation, or bad 
faith on the part of the veteran, it would not be against the 
principles of equity and good conscience to recover this 
overpayment.  The Committee also found that as the veteran 
had failed to provide a current FSR; it was not shown by the 
evidence of record that financial hardship would be incurred 
by repayment of the debt.  

In June 2000, the RO received a FSR from the veteran.  The 
veteran reported gross monthly income of $743.00 and total 
monthly expenses in the same amount.  The veteran's average 
monthly expenses included a $350.00 rent or mortgage payment, 
a $250.00 food bill, and other living expenses such as a 
phone, car insurance, newspaper, gasoline, and entertainment.  
The veteran listed his assets as totaling $570.00, including 
$50.00 in the bank, $70.00 cash on hand, and a 1977 pick-up 
truck.  The veteran noted that he had no savings bonds, 
stocks, or real estate.  The portion of the form for other 
assets was left blank.  The veteran also noted that he had no 
creditors.  

In a February 2001 letter to the veteran, the RO noted that a 
report from the USDA indicated that the veteran was paid 
under their program as a "producer" and the amount paid was 
for one-half the cost of purchasing an irrigation system for 
his farm.  The RO noted that this information indicated that 
the veteran had, currently or in the past, interest in the 
farm and possibly received income from it.  The RO also noted 
that at the very least, the information indicated that the 
veteran paid for the irrigation system and owned it, and that 
the entire transaction was in his name.  The RO requested 
from the veteran a statement as to his ownership in the farm 
(including any equipment, livestock, buildings or other 
assets), information as to whether he still owned the 
irrigation system and if so, the current value of this asset, 
and information as to whether he had ever received any income 
from the farm or this irrigation system.  The RO also 
requested information as to why the veteran purchased the 
irrigation system if he did not have an interest in the farm 
and if he had paid for the system with his own funds.  

A report of contact in the file reflects that a person with 
the USDA was contacted by telephone and reported that the 
veteran was reimbursed for one-half the cost of an irrigation 
system.  The USDA reported that receipts indicated the 
veteran had paid the full cost of the irrigation system.  It 
was also noted that the full cost of the irrigation system 
was over $7,000.00.

Analysis

As a preliminary matter, the Board notes that the veteran has 
not disputed the creation of the debt or the amount of the 
debt in question.  The veteran contends that he did not know 
the money in question would be held against him.  He further 
contends that a repayment would cause him financial hardship.  

Applicable regulations provide that it is the responsibility 
of the pension recipient to notify VA of all circumstances 
that will affect the entitlement to receive the rate of the 
benefit being sought, and such notice must be provided when 
the recipient acquires knowledge that his or her income has 
changed.  38 C.F.R. §§ 3.277, 3.660(a)(1) (2000).  

The recovery of overpayments of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver 
and recovery of the indebtedness from the payee who received 
such benefits would be against the principles of equity and 
good conscience.  See 38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.963(a).  

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not to be all-inclusive:

1. Fault of the debtor.  Where the actions of the debtor 
contribute to the creation of the debt.

2. Balancing of faults.  Weighing faults of the debtor 
against VA fault.

3. Undue hardship.  Whether collection would deprive the 
debtor or family of basic necessities.  

4. Defeat the purpose.  Whether withholding of benefits 
or recovery would nullify the objective for which VA 
benefits were intended.

5. Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6. Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable 
right or incurrence of a legal obligation.

See 38 C.F.R. § 1.965(a).

A review of the record reflects that the Committee found no 
evidence of fraud, misrepresentation, or bad faith on the 
part of the veteran in the creation of this overpayment.  
Following a comprehensive review of the record, the Board 
also finds no evidence to indicate or suggest fraud, 
misrepresentation, or bad faith on the part of the veteran in 
the creation of this overpayment.  Thus, the Board must 
consider whether a waiver of recovery of overpayment would be 
against the principles of equity and good conscience.  

Although the veteran did not demonstrate bad faith, there was 
fault on his part in the creation of this overpayment.  The 
veteran was notified and instructed that he should inform VA 
immediately of any changes in his income.  Despite such 
notice and instructions, the veteran failed to report money 
received from the USDA in 1996.  When the RO discovered the 
veteran had received unreported income, it took appropriate 
action to immediately adjust the veteran's pension payments.  
Thus, fault in the creation of the debt rests with the 
veteran.  

Consideration must also be given to whether recovery of the 
overpayment from the veteran would result in undue financial 
hardship.  As previously noted, the most current FSR 
demonstrates that the veteran's monthly income is equal to 
his monthly expenses.  However, the record also demonstrates 
that the veteran apparently paid for an irrigation system 
costing over $7,000.00.  The Board also notes that the 
veteran did not list any such irrigation system as an asset 
in his most recent FSR.  Thus, the Board finds it difficult 
to discern a clear picture of the veteran's current financial 
status.  

Based upon the most recent FSR, it appears that if a portion 
of his monthly income were to be utilized to repay the VA 
indebtedness, such arrangement would cause some financial 
strain for the veteran.  However, the Board is unable to 
conclude that with prudent budgeting, the collection of the 
overpayment would deprive the veteran of food, shelter, or 
other basic necessities.  The current FSR reflects expenses 
for entertainment and a daily paper.  Although the veteran 
may consider these items important, they are not necessities 
of daily living.  Additionally, in February 2001, the RO 
requested clarification from the veteran as to his ownership 
or interest in the farm, his ownership of the irrigation 
system, and the value of the irrigation system.  The record 
reflects no response from the veteran to the RO's letter and 
demonstrates that the veteran has not been cooperative in 
supplying information about his financial and economic 
situation.  The Board notes that the veteran is expected to 
accord a debt to VA the same regard given to any other debt.  

Thus, the Board cannot conclude that recovery of the 
overpayment would cause the veteran additional undue 
hardship.  The Board concludes that the failure of the 
Government to insist upon its right to repayment of this debt 
would result in the veteran's unjust enrichment at the 
expense of the Government, and that the veteran in this case 
did not, according to the available record, change his 
position to his detriment as a result of the award of pension 
benefits.  

Based on the record in this case, the Board is not persuaded 
that recovery of the overpayment at issue would be unfair, 
unconscionable, or unjust.  The Board finds, therefore, that 
under the principles of equity and good conscience, taking 
into consideration all of the specifically enumerated 
elements of 38 C.F.R. § 1.965(a), it would not be unfair to 
recover the overpayment indebtedness in the amount of 
$3,468.00.  The end result would not be unduly favorable or 
adverse to either the Government or the veteran.  The 
evidence in this case is not so evenly balanced that there is 
doubt as to any material issue.  38 C.F.R. § 3.102 (2000).  
Accordingly, the prior decision of the Committee is affirmed 
and the veteran's request for a waiver is denied.  

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  Significantly, no 
additional pertinent evidence has been identified by the 
veteran or his representative as pertinent to the issue on 
appeal.  The Board therefore finds that the record as it 
stands is adequate to allow for an equitable review of the 
veteran's appeal.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to a waiver of recovery of 
an overpayment.  The discussions in the Committee decision 
and statement of the case have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board 
therefore finds that the notice requirements of the new law 
have been met.  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review.  


ORDER

Waiver of recovery of an overpayment of VA non-service-
connected pension benefits in the calculated amount of 
$3,468.00 is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

